Title: From Alexander Hamilton to Joseph Howell, Junior, [3 March 1790]
From: Hamilton, Alexander
To: Howell, Joseph, Jr.


[New York, March 3, 1790]
Sir

If you have any monies in your hands for which there is not an immediate call, I request you to pay to the Honorable Jeremiah Wadsworth five hundred Dollars on account of the apprehension of certain persons engaged in counterfieting the securities of the United States; for which you will please to take his Receipt expressing the object. The reason of this mode of doing the business is that there is at present no appropriation for authorizing the payment out of the Treasury. I engage to reimburse the money to you when necessary.
I am Sir   Your Obed serv
A Hamilton
New York March 3d. 1790
Joseph Howell Esqr.

